If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   November 12, 2020
               Plaintiff-Appellee,

v                                                                  No. 348572
                                                                   Macomb Circuit Court
JOSEPH J. THOMAS,                                                  LC No. 2018-002711-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and BORRELLO, JJ.

PER CURIAM.

       Defendant appeals by right his jury trial convictions of armed robbery, MCL 750.529, felon
in possession of a firearm (felon-in-possession), MCL 750.224f, carrying a concealed weapon
(CCW), MCL 750.227, and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. The trial court sentenced defendant as a second-offense habitual
offender, MCL 769.10, to concurrent prison terms of 9 to 30 years for the armed robbery
conviction and 4 to 7½ years for both the felon-in-possession and CCW convictions, to be served
consecutively to the statutory two-year prison term for felony-firearm. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

         At around midnight on July 11, 2018, Derek Bennett was robbed at gunpoint while in his
vehicle in the parking lot of his apartment complex. Bennett testified at trial that he was in the
process of moving out of his apartment at the time and was about to leave with another load in his
vehicle. As he returned to his vehicle from his apartment, Bennett noticed a white four-door sedan
with tinted windows and front-end damage parked next to his vehicle. Bennett observed that the
sedan was occupied and that someone was smoking a cigarette or cigar inside of it. Bennett
testified that after he entered and started his vehicle, a man tapped on his driver’s side window,
pointed a black handgun at him, and told him to hand over his money. Instead of complying,
Bennett put his vehicle into reverse and backed out of his parking spot; however, when he
attempted to shift into drive and escape, his vehicle would not move forward. At that point, the
gunman was on the passenger side of Bennett’s vehicle. He opened the front passenger door,
pointed his handgun at Bennett, and again demanded Bennett’s money. Bennett complied, handing



                                               -1-
over approximately $183, and the assailant left in the white sedan in which Bennett, just moments
before, had seen someone smoking. Bennett called the police and gave a description of his attacker
as a black male, 5’ 7” or 8” tall, wearing a gray hooded sweatshirt; Bennett also described the
white sedan, including the front-end damage and tinted windows.

        Shortly thereafter, police officers in the area spotted a white, four-door Chevrolet Impala
with tinted windows and front-end damage being driven by a black male. The officers stopped the
Impala and arrested defendant, who had $146 in his pockets. Upon searching the path traveled by
defendant’s vehicle, the officers found a black handgun by the side of the road. DNA taken from
a hair stuck in the slide of the handgun matched defendant’s DNA.1 Defendant’s fingerprint was
also found on the passenger-side door handle of Bennett’s vehicle, and defendant’s DNA was
found on a marijuana cigarette located near Bennett’s rear passenger tire. Surveillance footage
from Bennett’s apartment complex showed a white sedan leaving the complex. Surveillance
footage from a nearby business showed a white sedan coming from the direction of Bennett’s
apartment complex around the same time; the sedan turned onto the road and traveled in the same
direction as defendant was driving when he was stopped.

         Defendant was convicted and sentenced as described. This appeal followed. After he filed
his claim of appeal, defendant requested and obtained from this Court two extensions of time to
file his brief on appeal. Then, on December 9, 2019, defendant filed both his brief on appeal and
a motion to remand for an evidentiary Ginther2 hearing on the issue of his trial counsel’s
ineffectiveness. Both the brief in support of the motion and defendant’s brief on appeal included
a section entitled, “Offer of Proof.” According to that Offer of Proof, which was unsworn and was
signed (as part of a brief) only by defendant’s counsel, defendant would testify, at an evidentiary
hearing, that he was “carhopping” (which was described as checking vehicles for whether they
were locked or occupied, and then taking anything of value from the unlocked and unoccupied
vehicles) with another man, JM, on the night of the robbery, and that JM is similar to defendant in
appearance. Defendant’s Offer of Proof states that defendant would testify that he “believes that
one of the cars that he may have ‘carhopped’ at some point that evening was the vehicle that
belonged to [Bennett].” According to defendant’s Offer of Proof, JM told defendant that he was
going to rob an occupied vehicle at gunpoint, but defendant refused to participate. However, after
JM committed the armed robbery of Bennett, JM attempted to enter defendant’s vehicle. Refusing
to be an accomplice, defendant drove away without JM and was arrested shortly thereafter.
Defendant’s Offer of Proof stated that defendant would admit to having thrown the handgun out
his window when he realized that the police were following him, because he was a prohibited




1
 The parties stipulated at trial that defendant was precluded from possessing a firearm because of
a previous felony conviction. Defendant’s previous conviction was for unarmed robbery,
MCL 750.530.
2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).



                                               -2-
possessor.3 The Offer of Proof also stated that defendant would testify that his then-girlfriend,
DG, saw JM commit the robbery and was prepared to testify to that at trial.4

       Defendant asserted that he informed his trial counsel of the above information, but that
counsel believed Bennett’s inability to identify defendant would be sufficient to establish
reasonable doubt without putting defendant on the witness stand, where he would be questioned
about his prior conviction, and that his counsel believed that DG’s relationship with defendant
would undermine her credibility. A motion panel of this Court denied defendant’s motion without
prejudice to a case call panel granting the same.5

                                  II. STANDARD OF REVIEW

        Whether trial counsel’s performance was constitutionally deficient presents a question of
constitutional law that we review de novo. People v Unger, 278 Mich. App. 210, 242; 749 NW2d
272 (2008). Defendant did not move the trial court for a new trial or a Ginther hearing. Defendant
moved this Court to remand for a Ginther hearing regarding his trial counsel’s effectiveness, which
this Court denied. Accordingly, with regard to whether defendant is entitled to a new trial, our
review is limited to errors that are apparent on the record. See People v Lopez, 305 Mich. App. 686,
693; 854 NW2d 205 (2014); People v Horn, 279 Mich. App. 31, 38; 755 NW2d 212 (2008).
However, in the context of determining whether to remand defendant’s case for a Ginther hearing,
we may consider offers of proof and supporting exhibits presented by a defendant, even if those
materials are not part of the record. See People v Moore, 493 Mich. 933, 933; 825 NW2d 580
(2013); see also MCR 7.216(A)(4).

                                          III. ANALYSIS

        Defendant argues that his trial counsel was constitutionally ineffective in three respects:
(1) by failing to consult with experts in fingerprint and DNA analysis; (2) by failing to investigate
defendant’s assertion that he was “carhopping” with JM around the time of the robbery, which
would have explained the presence of defendant’s fingerprint and DNA at the scene; and (3) by
failing to investigate and call defendant and DG as witnesses to testify that JM committed the
robbery. We disagree.

        Criminal defendants have the constitutional right to the effective assistance of counsel at
trial. People v Russell, 471 Mich. 182, 187-188; 684 NW2d 745 (2004). “Counsel is presumed to
have been effective, and a defendant has the burden of establishing that counsel was not effective.”


3
  Defendant’s Offer of Proof states that “[a]t the time of filing of this Brief, counsel is awaiting a
signed affidavit from [defendant] as to the above facts, which will be filed with this Court as soon
as reasonably practicable.” No such affidavit, signed or unsigned, has been filed.
4
  The Offer of Proof footnoted that “[u]ndersigned appellate counsel has attempted to reach out to
[DG] and has been unable to independently verify this assertion.” No affidavit from DG has been
filed.
5
 People v Thomas, unpublished order of the Court of Appeals, entered January 29, 2020 (Docket
No. 348572)


                                                 -3-
People v Spaulding, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No. 348500); slip
op at 9. To prove that counsel was ineffective, a defendant must first prove that his or her counsel
performed deficiently, i.e., “failed to meet an objective standard of reasonableness based on
prevailing professional norms.” Lopez, 305 Mich. App. at 694 (quotation marks and citation
omitted). If a defendant proves that his or her counsel’s performance was deficient, he or she must
also prove prejudice, which is “a reasonable probability that, but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Id. (quotation marks and citation
omitted). “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” People v Anderson, 322 Mich. App. 622, 628; 912 NW2d 607 (2018). A defendant also
bears the burden of establishing the factual basis for his claim. People v Muhammad, 326 Mich
App 40, 63; 931 NW2d 20 (2018).

        Defendant’s first argument—that his counsel should have consulted with fingerprint and
DNA experts—is unpersuasive. “An attorney’s decision whether to retain witnesses, including
expert witnesses, is a matter of trial strategy.” People v Payne, 285 Mich. App. 181, 190; 774
NW2d 714 (2009). “We give defense counsel wide discretion in matters of trial strategy because
counsel may be required to take calculated risks to win a case.” People v Heft, 299 Mich. App. 69,
83; 829 NW2d 266 (2012). Further, there is “a strong presumption of effective counsel when it
comes to issues of trial strategy.” People v Odom, 276 Mich. App. 407, 415; 740 NW2d 557 (2007).
Defendant is correct that the prosecution’s case was dependent in a large part on fingerprint and
DNA evidence, since Bennett could not specifically identify his attacker. Without defendant’s
fingerprint and DNA, the only evidence linking defendant to Bennett’s robbery was the fact that
defendant’s vehicle matched the description given by Bennett and that defendant was driving in
the same direction the assailant was likely driving. However, defendant offers no explanation as
to what weaknesses in the prosecution’s case could have been exposed had his counsel consulted
with fingerprint and DNA experts. Nor is there anything “apparent on the record” that makes
counsel’s alleged decision not to consult experts unreasonable; in fact, defense counsel seemed
well-versed in evidentiary procedures and DNA evidence. Horn, 279 Mich. App. at 38. For
example, defense counsel argued that an evidence technician may not have changed his gloves
sufficiently while collecting evidence at the scene, creating a risk of cross-contamination, and he
further reminded the jury that the DNA of four individuals, not merely of defendant, was found on
the handgun. Defendant has failed to show that his trial counsel’s conduct was unreasonable. Id.

        Further, defendant makes no specific argument concerning prejudice, other than to note
that the DNA and fingerprints were important to the prosecution’s case. Without an explanation
as to how that evidence might have been challenged, we cannot say there is a reasonable
probability that, but for his counsel’s actions, the outcome of his trial would have been different.
Id.

         Defendant’s second and third arguments—that counsel should have investigated and
presented to the jury defendant’s claim that he was “carhopping” earlier that night with JM, and
that it was JM who committed the armed robbery—are also unpersuasive. As an initial matter,
there is nothing in the record to support these arguments. There is no reference in the record to
any carhopping activities or to the presence of either DG or JM, and there is no indication that
defendant ever informed his counsel of these possible defenses. Therefore, on the existing record,
defendant cannot carry his burden of establishing counsel’s performance was deficient, let alone
that it caused him prejudice. Id.


                                                -4-
        However, even assuming, for the purposes of granting remand, that defendant informed his
counsel of these alleged defenses, we hold that counsel performed reasonably. See Moore, 493
Mich. at 933. “Failure to make a reasonable investigation can constitute ineffective assistance of
counsel.” People v McGhee, 268 Mich. App. 600, 626; 709 NW2d 595 (2005). But it is not clear
what investigation counsel could have made with regard to these claims beyond listening to
defendant’s assertions. Despite defendant’s claim that defense counsel failed to perform a
reasonable investigation, defendant does not state what additional information further
investigation would have uncovered beyond what he allegedly told his counsel directly. And
because defendant does not elaborate, he has not established the factual predicate for his claim.
Muhammad, 326 Mich. App. at 63.

        To the extent defendant’s argument is really more about the fact that counsel did not call
either defendant or DG to testify, we hold that counsel performed reasonably. As stated, defense
counsel has great latitude in determining whether and what witnesses to call at trial. Payne, 285
Mich. App. 190. Without an evidentiary hearing, there is no way to know why counsel advised
defendant not to testify and did not call DG; however, we presume, absent evidence to the contrary,
and particularly where, as here, defendant has never provided evidentiary support for the Offer of
Proof contained within his briefs, that it was the result of sound trial strategy. Id. In this case, and
again assuming that defendant told his counsel about the alleged carhopping, JM, handling the
gun, and DG witnessing the armed robbery, defense counsel could have reasonably concluded that
the risks of having defendant and DG testify outweighed the benefits. As noted, Bennett was
unable to identify defendant, a fact that defense counsel emphasized at trial. Defense counsel also
elicited testimony that the age of a fingerprint could not be established, that a light touch was
sufficient to make a fingerprint, and that defendant lived in the same apartment complex as
Bennett, potentially explaining both the fingerprint evidence and presence of the marijuana
cigarette with defendant’s DNA near Bennett’s car. Further, defense counsel also called
defendant’s mother to testify that she had regularly seen another vehicle similar to the one driven
by defendant in the apartment complex parking lot. In his closing argument, defense counsel
emphasized that Bennett not only never identified defendant, but that he never specifically
identified the perpetrator’s vehicle as an Impala, and only identified it as a white sedan, and further
pointed out that DNA from four people had been recovered from the handgun, arguing that this
created reasonable doubt about whether defendant was the person who had committed the robbery,
even if he had touched the weapon at some point.

       We conclude that defense counsel’s trial strategy was reasonable, given the risks of putting
defendant and DG on the witness stand and the strong presumption that counsel performs
reasonably on matters of trial strategy. Odom, 276 Mich. App. at 415. Had defense counsel called
defendant and DG to the witness stand, he would have relied on the jury believing defendant, who
would have admitted to committing criminal acts in that parking lot that same night, and a biased
witness, his then-girlfriend, in the face of DNA evidence and absolutely no other evidence of JM’s




                                                  -5-
presence in the parking lot that night. Defendant therefore cannot establish that his counsel
performed deficiently, let alone that it affected the outcome of the proceedings.

       Affirmed.



                                                         /s/ Mark T. Boonstra
                                                         /s/ Mark J. Cavanagh
                                                         /s/ Stephen L. Borrello




                                             -6-